Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on June 26, 2020.  
The preliminary amendment filed June 26, 2020, has been received and entered.
Claims 1-10 are currently pending and have been examined.  


Priority
The instant application’s claim for priority to JP 2017-253474, filed December 28, 2017, is received an acknowledged.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed June 26, 2020, has been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10:  Claim 1 recites “an elevator configured to move up and down with respect to the plurality of belt conveyors, and accommodate the product conveyed from a belt conveyor.”  This limitation is unclear.  It is unclear what is meant by “accommodate the product” and what “accommodating” the product entails.  Does this mean that the elevator has dimensions matching the product, that the elevator is capable of supporting the weight of the product, that the elevator is responsible for moving the product from the belt to the elevator, etc.?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 1.
Claims 2-10 inherit the deficiencies of claim 1.
Claims 2-5 and 7-10:  Claim 2 recites “when the supply port sensor detects the product being located at the supply port, the automatic warehouse moves the belt toward the ejection port by a predetermined amount of movement corresponding to a size of the product to make a space near the supply port to accommodate the product on the belt”.  This limitation is unclear.  It is unclear what is meant by “a predetermined amount of movement corresponding to a size of the product to make a space near the supply port to accommodate the product on the belt.”  How is this predetermined amount of movement determined and is the determination intended to be part of the recited method or is the determination made externally to the claim?  It is further unclear what is meant by “to accommodate the product on the belt.”  How is this determined, i.e., how is it determined that the space “accommodates” the product?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 2 and is interpreting claim 2 as reciting “when the supply port sensor detects the product being located at the supply port, the automatic warehouse moves the belt toward the ejection port.”  
Claims 3-5 and 7-10 inherit the deficiencies of claim 2.
Claims 3 and 8:  Claim 3 recites the plurality of supports “being spaced from each other at an interval corresponding to the predetermined amount of movement.”  This limitation is unclear.  It is unclear what is meant by an interval corresponding to the predetermined amount of movement and how it is determined.  Is this interval calculated as part of the recited method or is it determined externally to the claims?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 3 and is interpreting this portion of claim 3 as reciting “being spaced from each other at an interval.”  
Claim 8 inherits the deficiencies of claim 3.
Claims 5 and 10:  Claim 5 recites “wherein the automatic warehouse acquires the number of products supplied to the automatic warehouse, based on the number of times at which the belt is moved toward the ejection port by the predetermined amount of movement every time the product is supplied.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the number of products supplied.”  Further, it is unclear how the number of product supplied to the warehouse is “acquired” by the warehouse?  It would seem that the number supplied to the warehouse and the number acquired by the warehouse would be the same number.  Further, there is insufficient antecedent basis for “the number of times.”  It is further unclear what is meant by “the number of times at which the belt is moved toward the ejection port by the predetermined amount of movement every time the product is supplied.  If a product represents an individual product, then how can the product be supplied “every time”?  Or is a “product” intended to represent a plurality of the same type of product?  It is further unclear what is meant by “the number of times at which the belt is moved.”  No individual movement of the belt is recited and it is unclear how a movement of a belt is related to the number of products supplied or acquired.  In light of all the uncertainties, the Examiner is interpreting this portion of claim 5 as reciting “wherein the automatic warehouse moves the belt toward the ejection port.”  
Claim 10 inherits the deficiencies of claim 5.
Claims 6-10:  Claim 6 recites “wherein when a supplied product is different from the product already stored in the belt conveyor, the selling apparatus displays the product information of the supplied product after there is not the product already stored and it is time to start to sell the product supplied.”  This limitation is unclear.  First, it is unclear what is meant by “there is not the product already stored.”  Does this mean that “the product already stored in the belt conveyor” has run out and is being replaced by the “supplied product”?  Otherwise, it is unclear how the product already stored is not the product already stored and what is meant by this.  It is further unclear what is meant by “time to start to sell the product supplied.”  How is this time determined?  It is further unclear how the product information of the supplied product is determined in order to be displayed?  Is the product scanned in some way as it is supplied? If not, how is the difference in product determined?  Is the information downloaded to a database or does it already exist in the database? In light of all these uncertainties, the Examiner is interpreting this portion of claim 6 as reciting “displaying updated product information of the product.”
Claims 7-10 are rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0276602 A1 to Rivalto et al. (hereinafter “Rivalto), in view of US 6,286,715 B1 to Ziesel et al. (hereinafter 
Rivalto discloses an “automated retail facility and system”.  (See Rivalto, at least Abstract).  Rivalto further discloses:
a selling apparatus configured to display product information to a user visiting the store and sell a product (See Rivalto, at least FIGs. 1A-1C and 2 and associated text; para. [0039], automated retail facility and system comprises a body, a plurality of inventory dispensing modules, user interface module, automated payment module, product dispensing and delivery module, dispensing chute or location, management controller, database; para. [0047], customer browses products available on touchscreen of user interface; user interface also receives selected payment type and related information); and
an automatic warehouse configured to store the product sold by the selling apparatus and convey the product to a take-out port provided in the selling apparatus to take out the product (See Rivalto, at least FIGs. 1A-1C and 2 and associated text; para. [0039], automated retail facility and system comprises a body, a plurality of inventory dispensing modules, user interface module, automated payment module, product dispensing and delivery module, dispensing chute or location, management controller, database), the automatic warehouse including:
a shelf including a plurality of belt conveyors provided in tiers, each of the plurality of belt conveyors constituting a shelf plate on which the product is stored (See Rivalto, at least FIG. 1C and associated text, item 102 is an inventory dispensing module on a conveyor belt 171; FIG. 1B and associated text, items 101 and 102 are multiple inventory dispensing modules); and
the shelf includes an ejection port provided on the elevator side to eject the product from the shelf, and a supply port provided on a side opposite to the elevator side to supply the product to be stored to the shelf (See Rivalto, at least FIG. 1C and associated text; para. [0056], inventory is stored in and dispensed from inventory dispensing modules; goods are dispensed into the dispensing area 179; products land on conveyor belt; para. [0013], each inventory dispensing unit has a stocking end and a dispensing end; the Examiner notes that, while Rivalto does not disclose an elevator, the “elevator side” is interpreted as being the dispensing end); and
when the product is supplied from the supply port, the belt conveyor moves a belt of the belt conveyor toward the ejection port (See Rivalto, at least FIG. 1C and associated text; para. [0056], inventory is stored in and dispensed from inventory dispensing modules; goods are dispensed into the dispensing area 179; products land on conveyor belt).
Rivalto does not expressly disclose an elevator configured to move up and down with respect to the plurality of belt conveyors, and accommodate the product conveyed from a belt conveyor.
However, Ziesel discloses a “vending machine for increasing consumer interest in the vending process and vended product” that includes a “transparent window…whereby a consumer can view the dispensing operations.”  (See Ziesel, at least Abstract).  Ziesel further discloses an elevator configured to move up and down with respect to the plurality of belt conveyors, and accommodate the product conveyed from a belt conveyor (See Ziesel, at least FIG. 2 and associated text; col. 5, line 49 to col. 6, line 31, elevator is used with a plurality of shelves and relative to a belt conveyor; col. 7, lines 4-27, article is dispensed from row on shelf to the conveyor; elevator is raised/lowered);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the automated retail facility of Rivalto the ability of an elevator configured to move up and down with respect to the plurality of belt conveyors, and accommodate the product conveyed from a belt conveyor as disclosed by Ziesel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “great variety...with the positioning of the storage shelves” by using the elevator.  (See Ziesel, at least col. 5, lines 10-30).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rivalto in view of Ziesel as applied to claim 1 above, and further in view of US 6,604,652 B1 to Trautwein (hereinafter “Trautwein”).
Claim 2:   The combination of Rivalto and Ziesel discloses all the limitations of claim 1 discussed above.
Rivalto further discloses when the supply port sensor detects the product being located at the supply port, the automatic warehouse moves the belt toward the ejection port by a predetermined amount of movement corresponding to a size of the product to make a space near the supply port to accommodate the product on the belt (See Rivalto, at least FIG. 1C and associated text; para. [0056], inventory is stored in and dispensed from inventory dispensing modules; goods are dispensed into the dispensing area 179; products land on conveyor belt).
Neither Rivalto nor Ziesel expressly discloses the automatic warehouse includes a supply port sensor configured to detect whether the product is located at the supply port.
However, Trautwein discloses “a cigarette vending machine, especially for installing in the checkout area of a market.”  (See Trautwein, at least Abstract).  Trautwein further discloses the automatic warehouse includes a supply port sensor configured to detect whether the product is located at the supply port (See Trautwein, at least col. 3, lines 30-50, sensor detects a cigarette pack which is being transported from the rack (i.e. the supply port) to the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the automated retail facility of Rivalto and the vending machine of Ziesel the ability of the automatic warehouse includes a supply port sensor configured to detect whether the product is located at the supply port as disclosed by Trautwein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to monitor whether the product “actually has been conveyed towards the outside.” (See Trautwein, at least col. 3, lines 30-50).
Claim 3:  The combination of Rivalto and Ziesel and Trautwein discloses all the limitations of claim 2 discussed above.
Rivalto further discloses wherein the belt includes a plurality of supports configured to support the product on the belt, the plurality of supports protruding from a surface on which the product is placed, and being spaced from each other at an interval corresponding to the predetermined amount of movement (See Rivalto, at last FIG. 1C and associated text, items 129, 136, and 136 for example are separated on the conveyor belt by vertical supports).
Claim 4:  The combination of Rivalto and Ziesel and Trautwein discloses all the limitations of claim 2 discussed above.
Rivalto further discloses wherein when the product is already stored in the belt conveyor, the automatic warehouse moves the belt toward the supply port to convey the product already stored to the supply port, and then moves the belt toward the ejection port by the predetermined amount of movement (See Rivalto, at least FIG. 1C and associated text; para. [0056], inventory is stored in and dispensed from inventory dispensing modules; goods are dispensed into the dispensing area 179; products land on conveyor belt; para. [0013], each inventory dispensing unit has a stocking end and a dispensing end).
Claim 5:  The combination of Rivalto and Ziesel and Trautwein discloses all the limitations of claim 4 discussed above.
Rivalto further discloses wherein the automatic warehouse acquires the number of products supplied to the automatic warehouse, based on the number of times at which the belt is moved toward the ejection port by the predetermined amount of movement every time the product is supplied (See Rivalto, at least FIG. 1C and associated text; para. [0056], inventory is stored in and dispensed from inventory dispensing modules; goods are dispensed into the dispensing area 179; products land on conveyor belt; para. [0013], each inventory dispensing unit has a stocking end and a dispensing end).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rivalto in view of Ziesel as applied to claim 1 above, and further in view of US 7,152,040 B1 to Hawthorne et al. (hereinafter “Hawthorne”).
The combination of Rivalto and Ziesel discloses all the limitations of claim 1 discussed above.
Neither Rivalto nor Ziesel expressly discloses wherein when a supplied product is different from the product already stored in the belt conveyor, the selling apparatus displays the product information of the supplied product after there is not the product already stored and it is time to start to sell the product supplied.
However, Hawthorne discloses an “electronic shelf label…configured to communicate with a plurality of wireless data tags associated with a plurality of retail products.”  (See Hawthorne, at least Abstract).  Hawthorne further discloses that an electronic shelf label can interrogate electronic price tags which are in the proximity of the electronic shelf label.  (See Hawthorne, at least col. 11, lines 27-45).  Hawthorne further discloses wherein when a supplied product is different from the product already stored in the belt conveyor, the selling apparatus displays the product information of the supplied product after there is not the product already stored and it is time to start to sell the product supplied (See Hawthorne, at least col. 13, line 55 to col. 14, line 17, electronic shelf label interrogates electronic price tags and identifies a particular type of consumer good and displays the price or other information about the particular good based on the interrogation; electronic shelf label can also identify consumer goods which have been misplaced (i.e., placed on the incorrect shelf); col. 14, lines 37-62, electronic shelf label can interrogate wireless data tags carried by consumer or in a shopping cart and can update the display of the electronic shelf label to indicate the relationship between the goods in a consumer's cart and the goods carried on a particular shelf, offer an unadvertised special, transmit messages to a consumer, identify a consumer such as a lost child, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the automated retail facility of Rivalto and the vending machine of Ziesel the ability wherein when a supplied product is different from the product already stored in the belt conveyor, the selling apparatus displays the product information of the supplied product after there is not the product already stored and it is time to start to sell the product supplied as disclosed by Hawthorne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to automate the inventory process.  (See Hawthorne, at least col. 1, lines 45-50).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rivalto in view of Ziesel, and further in view of Trautwein, as applied to claims 2-5 above, and further in view of Hawthorne.
The combination of Rivalto and Ziesel and Trautwein discloses all the limitations of claim 2 discussed above.
Neither Rivalto nor Ziesel nor Trautwein expressly discloses wherein when a supplied product is different from the product already stored in the belt conveyor, the selling apparatus displays the product information of the supplied product after there is not the product already stored and it is time to start to sell the product supplied.
However, Hawthorne discloses wherein when a supplied product is different from the product already stored in the belt conveyor, the selling apparatus displays the product information of the supplied product after there is not the product already stored and it is time to start to sell the product supplied (See Hawthorne, at least col. 13, line 55 to col. 14, line 17, electronic shelf label interrogates electronic price tags and identifies a particular type of consumer good and displays the price or other information about the particular good based on the interrogation; electronic shelf label can also identify consumer goods which have been misplaced (i.e., placed on the incorrect shelf); col. 14, lines 37-62, electronic shelf label can interrogate wireless data tags carried by consumer or in a shopping cart and can update the display of the electronic shelf label to indicate the relationship between the goods in a consumer's cart and the goods carried on a particular shelf, offer an unadvertised special, transmit messages to a consumer, identify a consumer such as a lost child, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the automated retail facility of Rivalto and the vending machine of Ziesel and the vending machine of Trautwein the ability wherein when a supplied product is different from the product already stored in the belt conveyor, the selling apparatus displays the product information of the supplied product after there is not the product already stored and it is time to start to sell the product supplied as disclosed by Hawthorne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to automate the inventory process.  (See Hawthorne, at least col. 1, lines 45-50).
Claims 8-10 are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 5,482,139 to Rivalto is directed to an automated drive-up vending facility that uses a plurality of automatic transaction machines located around a storage building that allows customer to drive their vehicles along side of the building, insert a payment card into a card reader, and make product selections.

The article entitled “Unmanned convenience stores become the new normal,” by Park Jae-hyuk, The Korea Times, Seoul: Korea Times, October 23, 2017, is directed to installing unmanned convenience stores using self-checkout counters.

The article entitled “Has the time finally arrived in the US for the automated c-store?” by Elliot Maras, Kiosk Marketplace, News Features, Louisville: Networld Media Group DBA Networld Alliance, LLC, January 30, 2017, is directed to fully automated convenience stores that feature interactive touchscreens, remote monitoring, near-field communications, robotics, identity verification, and video surveillance.

The article entitled “High-tech vending machines,” by Chris Wadsworth, The News Press, D.1.: Fort Myers, FLA: Gannett Co., Inc., May 17, 2004, is directed to vending machines that offer non-traditional products such as socks, live bait, and diaper changing kits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625